Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 3/14/2022 for the application No. 16/599,965. Claims 1-9, 11-14, 17-19, and 22-48 are currently pending and have been examined. Claims 1-9, 11-14, 17-19, and 22-48 have been rejected as follow,
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-14, 17-19, and 22-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-9, 11-14, 17-19, and 22-48 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Based in the RCE filed on 10/04/2021, claims 1-9, 11-14, 17-19, and 22-48 were considered, the Examiner’s  analysis is re-evaluated below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of:
“receiving, discovery information regarding at least one of goods or services provided by an entity;  relaying the discovery information to another entity; relaying the discovery information comprises including, in the  relayed discovery information, additional information; and receiving compensation for the relaying of the discovery information”.
The “receiving, relaying” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of advertising information and relaying information. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets” .The Examiner analyses these additional elements in the claim  in view of the instant disclosure:  see at least Figs. 24 and 27 and associated disclosure.
“device-to-device communications”, in the instant disclosure, paragraph 6.
“first user equipment (UE), second UE and third UE”, in the instant disclosure, element 110 in Fig. 1A.
“additional information comprises a hop-count associated with the relayed discovery information and information identifying the first UE”,  in the instant disclosure, “[0105] In some cases, when a device relays an expression, it may relay the expression as-received or alter the expression, for example, adding some other information (e.g., a bid, a hop-count, location information, information identifying the original transmitter, information identifying the relaying device, or a referral token allowing relaying to get credit if the referral results in a transaction)”, paragraph 105. It seems that hop-count and information identifying the first UE are merely data elements. 
These elements are recited in a very generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim
“via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”, “additional information comprises a hop-count associated with the relayed discovery information and information identifying the first UE”, amount to no more than mere instructions or data to apply the exception. i.e., mere instructions to apply an exception using generic computer components, software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”, “additional information comprises a hop-count associated with the relayed   discovery information and information identifying the first UE”,  , were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Further, the instant specification does not provide any indication that the elements 
“via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”, “additional information comprises a hop-count associated with the relayed discovery information and information identifying the first UE”,  ,
are anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”, “additional information comprises a hop-count associated with the relayed   discovery information and information identifying the first UE”, limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claims 11, 17, 22, 32 and 36: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claims  are ineligible.
Claims 41, 42, 43, 44, 45, and  46: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus.
Step 2A - Prong 1: Is a Judicial Exception recited in the claims ? Yes. Because the same reasons pointed above
Step 2B : claims provide an inventive concept? No. Because the same reasons pointed above. The claims are ineligible.
Dependent claims 2-9, 12-14, 18-19, 23-31,  33-40, 47 and 48, the claims recite elements such as  “information identifying the apparatus or a referral token”; “digital media or digital rights”, “fields containing the discovery information”, “a credit or voucher”; “hop-count, location information, or information identifying an original transmitter of the discovery information”, “referral token”,  “slot-counts”, “a referral token”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-9 , 11-14, 17-19, 22-27, 29, 31-37 and 40-48 are rejected under 35 U.S.C. 103 as being unpatentable over  US Pg. Pub. No. 20120296742 (Patwa) in view of US Patent No. 10163137 (Hoffberg) and in view of US Patent No.  10402844 (Hust).

As to claims 1, 11, 17, 22, 32, 36, 41, 42, 43, 44, 45 and 46, Patwa discloses a method of wireless communication by a first user equipment  (UE), comprising:, (Fig. 1), comprising:
Regarding to claims 1 and 41: 
receiving, from a second UE via device-to-device communications using a first wireless signal comprising a first one or more data packets,  discovery  information  regarding at least one of goods or services provided by an entity associated with the second UE
(Patwa  teaches, “[0004] Embodiments of the present invention relate to systems, methods, and computer-readable media for, among other things, enabling an advertiser to reward customers who engage in word-of-mouth advertising through device-to-device interactions…”, paragraph 4.
“[0043] At step 216 of FIG. 2, an advertisement 218 with an associated reward is 
communicated to the first device 212…”, Fig. 2 element 216 and associated disclosure paragraph 43. 
See also “The computing system environment 100 includes an advertising network 110, a first device 112 associated with a first user, and a second device 114 associated with a second user. Each of the components 110, 112, and 114 may be in communication with each other via a network 116[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets]. The network 116 may include, without limitation, one or more local area networks (LANs) and/or wide area networks (WANs). Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets and the Internet [Examiner interprets as communications using a first wireless signal comprising a first one or more data packets]…, paragraph 20 and Fig. 1.
“…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets – discovery information - ].  The logging component 124 then logs the interaction. In one aspect, the logged interactions may be stored as a
new type of advertising metric that takes into account the number of device-to-device interactions related to an advertisement. In essence, this metric could be thought of as a "cost per word-of-mouth" metric and could be used as a measure of the cost-effectiveness of word-of-mouth advertising using device-to-device interactions. [Examiner interprets as discovery  information  regarding at least one of goods or services provided]. [0034] As mentioned above, in one aspect, a reward associated with an advertisement may be enabled after the advertisement has been communicated to a predefined number of devices[Examiner interprets as discovery  information  regarding at least one of goods or services provided]. In one aspect, the number of interactions logged by the logging component 124 provides an indication of how many times the advertisement has been communicated…”, paragraphs 33-34 and Fig. 1 ); 

relaying, via device-to-device communications using a second wireless signal comprising a second one or more data packets,_ the discovery information to a third UE
(“[0049] In yet another aspect of the invention, the second device 214 interacts with a third device associated with a third user (not shown). Incident to this interaction, a request is received by the advertising network 210 from the third device to communicate the advertisement 218 to the third device….”, paragraph 49 and Fig. 2), wherein: 

c) relaying the discovery information to the third UE comprises including, in the  relayed discovery information, additional information
(“…The advertising network 210 communicates the advertisement 218 to the third device. Incident to communicating the advertisement 218 [additional information] from the second device 214 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction between the second device 214 and a respective one of the predefined number of devices [Examiner interprets as discovery information to the third UE comprises , additional information], the reward 232 is enabled [additional information] …”, paragraph 49 and Fig. 2), and 

d) the additional information comprises the relayed   discovery information and information identifying the first UE
(“…Incident to communicating the advertisement 218 from the second device 214 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction between the second device 214 and a respective one of the predefined number of devices, the reward 232 is enabled at the first device 212 [information identifying the first UE]…”, paragraph 49.
See also, “…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets]. The logging component 124 then logs the interaction. In one aspect, the logged interactions may be stored as a new type of advertising metric that takes into account the number of device-to-device interactions related to an advertisement . In essence, this metric could be thought of as a "cost per word-of-mouth" metric and could be used as a measure of the cost-effectiveness of word-of-mouth advertising using device-to-device interactions [Examiner interprets as device-to-device communications using a second wireless signal]”, paragraph 33 and Fig. 1.
 [0034] As mentioned above, in one aspect, a reward associated with an advertisement may be enabled after the advertisement has been communicated to a predefined number of devices[Examiner interprets as discovery  information  regarding at least one of goods or services provided]. In one aspect, the number of interactions logged by the logging component 124 provides an indication of how many times the advertisement has been communicated [Examiner interprets as hop-count]…”, paragraph 34 and Fig. 2 .
“..[0072] Turning to FIG. 5, flow diagram is depicted of a method of advertising utilizing device-to-device interactions.  The flow diagram is referenced generally by the numeral 500.  At step 510, an advertisement with an associated reward is communicated to a first device associated with a first user; the reward is enabled at the first device after the advertisement has been communicated from the first device to a predefined number of devices [Examiner interprets as via device-to-device communications using a second wireless signal]…”, paragraph 72 and Fig. 5.
“….[0074] Turning to FIG. 7, an illustrative flow diagram is depicted of a method of advertising using device-to-device interactions and is referenced by the numeral 700.  At step 710, an advertisement is received by on the first device.  At step 712, the first device identifies a second device that is receptive to interaction.  At step 714, the first device interacts with the second device.  And at step 716, concurrently with the interaction, an advertisement identifier is communicated from the first device to the second device[Examiner interprets as via device-to-device communications using a second wireless signal]…”,  paragraph 74 and Fig. 7);
 And 
e) receiving compensation for the relaying of the discovery information, (Fig. 5 element 516).

Although, Patwa discloses , flow diagrams depicting a method of advertising utilizing device-to-device interactions (see at least Figs.  1-4),  and using internet protocol which implies data packeting  (paragraph 20) and “…a reward associated with an advertisement may be enabled after the advertisement has been communicated to a predefined number of devices[Examiner interprets as discovery  information  regarding at least one of goods or services provided]. In one aspect, the number of interactions logged by the logging component 124 provides an indication of how many times the advertisement has been communicated [Examiner interprets as hop-count associated with the relayed   discovery]…”, paragraph 34 and Fig. 2 .

Patwa does not expressly disclose
data packets 
the word or term  hop-count 

However, Hoffberg discloses
“(3) The Internet is structured such various networks are interconnected, with communications effected by addressed packets conforming to a common protocol. Based on the packet addressing, information is routed from source to destination, often through a set of networks having multiple potential pathways. …”, 1:35-40.
“11) When a single party seeks to sell goods to the highest valued purchaser(s), to establish a market price, the rules of conduct typically define an auction. Typically, known auctions provide an ascending price or descending price over time, with bidders making offers or ceasing to make offers, in the descending price or ascending price models, respectively, to define the market price...”, 2:55-63.
“(39) A “Floating Closing Time” feature may also be implemented whereby the auction for a particular item is automatically closed if no new bids are received within a predetermined time interval, assuming an increasing price auction. Bidders thus have an incentive to place bids expeditiously, …”, 9:22-28.
“(717) In order to assure data integrity and optimize data bandwidth, both forward and retrospective error correction are applied. Data is preferably packetized, with each packet including error detection and correction information. Successful receipt of each packet is acknowledged on a reverse channel, optionally interspersed with corresponding data packets traveling in the reverse direction (e.g., full duplex communications)…”, 104:25-33.
Further, Hoffberg discloses packetized data where each packet has a payload which comprises any kind of data “In order to determine the network architecture state, each node must broadcast its existence, and, for example, a payload of information including its identity, location, itinerary (navigation vector) and possibly an "information value [Examiner interprets as the relayed discovery information includes additional information] function" and/or "information availability function"…”, 122:51-56..
In addition, Hoffberg teaches that his system considers hop count in a node (device), “……the node hop count. Therefore, a system may seek to reduce node hop count by using an algorithm…”, 123:45-47.
“   In reactive routing, when a node wishes to transmit, it starts a route discovery process in order to find a path to the receiver. … a terminal broadcasts a route request message containing the address of the receiver and the lifespan of the message. Terminals receiving the message add their address to the packet and forward it … The use of sequential route requests with incremental increases in timeout allows a mapping of the network by hop count”, 124:41-43.
“…in order to determine the network architecture state, each node must broadcast its existence, and, for example, a payload of information including  [Examiner interprets as the relayed discovery information includes additional information] its identity, location, itinerary (navigation vector) and "information value function"…”, 131:29-31.

In summary, Patwa is strong in teaching device –to-device communications, Figs.  1-4, and frame structure communications that when in proximity,  permits provision of information for interaction, paragraph 74 and Fig. 7. Hoffberg discloses a packetized communication system, 1:35-40,  which comprises a payload for example, a payload of information including its identity, location, itinerary (navigation vector) and possibly an "information value [Examiner interprets as the relayed discovery information includes additional information] function" and/or "information availability function"…”, 122:51-56.
 Also Hoffberg discloses “…node hop count …”, 123:45-47 and “…mapping of the network by hop count”, 124:41-43. The system of Hoffberg has possession of information such as  “hop count”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  incorporate in the payload of the relayed discovery information any kind of data elements that Hoffberg’s system already has such as a hop count and any additional information and to provide functionality to incentivize offering of goods or services  using a protocol that handles packetized data in order to optimally conveying information (see Hoffberg abstract).
Further, Hust discloses that it is not novel at all at the time of the invention to include additional information such as 1) hop-count associated with the relayed   discovery information and 2) information identifying the first UE(referral information or referral token), in a payload of a packet
(“(2) FIG. 2 illustrates a data record tree of customer activity in accordance with one embodiment 3:1-2.
(13) In one embodiment, the account database 111 stores customer activity information for customers of the marketplace server 103. The account database 111 may also store account information for affiliates 115 and vendors 107 associated with the account database 111. FIG. 2 illustrates a data record tree 200 for a customer 201 that is representative of customer activity information for the customer 201. The  data record tree 200 illustrates an association of the customer's various devices, hop records, order information, and optionally the client account records if the customer is an affiliate or vendor as will be further described below.
(14) As shown in FIG. 2, the data record tree 200 comprises a customer record 201. Customers are represented in the marketplace server 103 by their associated customer record 201. In one embodiment, each customer record 201 comprises a unique customer identifier (ID) that is associated with the customer…”, see at least Fig. 2 and 4:33-56.
“(18) In one embodiment, the data tree record 200 for a customer comprises a set of n hop records 205 that are associated with each device record 203 [Examiner interprets as hop-count associated with the relayed   discovery information] …”, Fig. 2 and 5:49-53.
“(43) The affiliate with the greatest influence may receive the greatest attribution. In one embodiment, the amount of credit that an affiliate receives is based on the number of times the affiliate referred a purchased product to a customer and the total number of times that the product was referred to the customer [Examiner interprets as hop-count associated with the relayed   discovery information] . For example, the hop records in the account database 111 may indicate that a first affiliate and a second affiliate both influenced a customer to purchase a product [Examiner interprets as hop-count associated with the relayed   discovery information and information identifying the first UE]. The transaction module 113 may identify that the product was referred to the customer a total of 5 times with the first affiliate contributing 4 of the referrals and the second affiliate contributing only 1 of the referrals….”,  10:48-67.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hust’s teaching with the teaching of  Patwa. One would have been motivated to  incorporate in the payload of a relayed discovery information of a data packet any kind of data elements that hust’s system already has such as hop record, hop counts and identification of the first UE, in order to pay contributions or rewards to affiliates that perform referrals (see for example Fig. 2 and 10:48-67).
In summary:
 Patwa:  is strong in teaching device –to-device communications, Figs.  1-4, and frame structure communications that when in proximity,  permits provision of information for interaction, paragraph 74 and Fig. 7. 
Hoffber: is strong in teaching a packetized communication system, 1:35-40,  which comprises a payload for example, a payload of information including its identity, location, itinerary (navigation vector) and possibly an "information value [Examiner interprets as the relayed discovery information includes additional information] function" and/or "information availability function"…”, 122:51-56.
Hust:  is strong in teaching hop records associated with a relayed   discovery information and information identifying the first UE at least in Fig. 2,
 “(43) The affiliate with the greatest influence may receive the greatest attribution. In one embodiment, the amount of credit that an affiliate receives is based on the number of times the affiliate referred a purchased product to a customer and the total number of times that the product was referred to the customer. For example, the hop records in the account database 111 may indicate that a first affiliate and a second affiliate both influenced a customer to purchase a product [Examiner interprets as hop-count associated with the relayed   discovery information and information identifying the first UE]. The transaction module 113 may identify that the product was referred to the customer a total of 5 times with the first affiliate contributing 4 of the referrals and the second affiliate contributing only 1 of the referrals….”,  Fig. 2 and 10:48-67.

Regarding to claims 11 and 42, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprise 
[AltContent: connector]determining that a transaction between a th 
ird UE consuming entity and a second   UE for  goods or services resulted from  discovery information relayed by the first UE via a wireless signal comprising one or more data packets
(“…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets].  The logging component 124 then logs the interaction…”, paragraph 33 and Fig. 1.
“…Interactions that require that the two devices be within a close proximity of each other can help to foster trust between the parties involved in the transaction. The interaction may utilize the communication path 118. The communication path 118 takes advantage of short-range wireless radio-frequency communication, near-field communication, or a local area network….”, paragraph 36 );
wherein: the discovery information includes information regarding at least one of goods or services provided by an entity associated with the second UE
(“…The advertising network 210 communicates the advertisement 218 to the third device. Incident to communicating the advertisement 218 [additional information] from the second device 214 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction between the second device 214 and a respective one of the predefined number of devices [Examiner interprets as discovery information to the …UE comprises , additional information], the reward 232 is enabled [additional information] …”, paragraph 49),
the determination is based on additional information included by the first UE in the relayed discovery information (see element 220 in Fig. 2, “… [0044] At step 220, the first device 212 determines if the second device 214 is receptive to an interaction…:, paragraph 44. 
“[0045] At step 222, an interaction 224 occurs between the first device 212 and the second device 214. The interaction 224 can involve a transfer of information from the first device 212 to the second device 214. The transferred information may include an advertisement identifier that identifies the advertisement 218 [Examiner interprets as the determination is based on additional information]. The advertisement identifier enables the second device 214 to receive the advertisement 218 from, for example, the advertising network 210. The transferred information may include information as to whether the advertisement 218 is still active, how many interactions are needed to enable the reward, and other information related to the advertisement 218”, paragraph 45); and
determining that a transaction between a consuming entity and the vending entity for the goods or services resulted from the discovery information relayed by the relaying device via a wireless signal comprising one or more data packets
(“…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets].  The logging component 124 then logs the interaction…”, paragraph 33 and Fig. 1.
“…Interactions that require that the two devices be within a close proximity of each other can help to foster trust between the parties involved in the transaction. The interaction may utilize the communication path 118. The communication path 118 takes advantage of short-range wireless radio-frequency communication, near-field communication, or a local area network….”, paragraph 36 );

Regarding to claims 17 and 43, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprising 
performing a transaction with the entity for the goods or services (paragraph 36 );

Regarding to claims 22 and 44, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprise
transmitting via a second wireless signal comprising a second one or more data packets, based on one or more rules, a relay frame having one or more fields containing at least a portion of the discovery information
(‘…The retail price of Lawnmower X is $1,800. Company C decides to come up with a differentiated pricing scheme that takes advantage of the power of device-to-device interactions in order to reduce the inventory of Lawnmower X. The advertisement reads as follows: "Lawnmower X--the ultimate lawn mowing experience--yours for $1,800. Buy 2 and get each for $1,600, Buy 3 and get each for $1,400, Buy 4 and get each for $1,200, Buy 5 and get each for $1,000.", paragraph 66.
“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules]." Sandy knows her brother, Sam, is interested in a lawnmower. She meets with him and bumps her phone to his. This action automatically gets registered to Jimmy's phone since Sandy has acknowledged him to be the purchase leader. All phones now indicate the status of the advertisement …”, paragraph 68.

Regarding to claims 32 and 45, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprise
Patwa does not expressly disclose but Hoffberg’s discloses 
transmitting the discovery frame, via a first wireless signal comprising a first one or more data packets, to a relay device to relay at least a portion of the discovery information in a relay frame
(“… In reactive routing, when a node wishes to transmit, it starts a route discovery process in order to find a path to the receiver. The routes remain valid until the route is no longer needed. AODV and DSR protocols use reactive routing. In the AODV protocol, to find a route to a receiver, a terminal broadcasts a route request message containing the address of the receiver and the lifespan of the message. Terminals receiving the message add their address to the packet and forward it if the lifespan is not exhausted…”, 124:41-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to incentivize offering of goods or services  using a protocol with data that is  preferably packetized in order to optimally conveying information (see Hoffberg abstract).

Regarding to claims 36 and 46, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further compriseprocessing the relay frame to obtain discovery information regarding at least one of goods or services provided by an entity different from the other apparatus
(“813) In an ad hoc network,… communication intermediaries to forward packets, i.e., a multihop architecture. A mobile ad hoc network adds the further presumption that nodes are not stationary, and therefore a .. discovery mechanism is required. ..”, 122:44-51.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to process data  using a protocol with data that is  preferably packetized in order to optimally conveying information (see Hoffberg abstract).

As to claims 2, 3, 4, 5, 14, 18,  and 19, Patwa discloses
wherein the compensation is received if the relaying results in a transaction with the entity (Fig. 5 element 516). 

further comprising including, in the relayed discovery information, a referral token allowing the apparatus to receive compensation if the referral results in a transaction
(“…[0047] At step 230, the reward 232 is enabled at the first device 212 [Examiner interprets as referral token allowing the apparatus to receive compensation].  In one 
aspect, the reward 232 is not enabled until the advertisement 218 has been 
communicated from the first device 212 to the predefined number of devices [Examiner interprets as referral results in a transaction], each communication of the advertisement 218 being incident to an interaction 224 between the first device 212 and a respective one of the predefined number of devices...”,  paragraph 47 and Fig. 2).

wherein: the transaction involves digital media
(“… communication media may embody computer-readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave or other transport mechanism, and may include any information-delivery media…”, paragraph 24);
the compensation comprises a transfer of at least one of: the digital media or digital rights (Fig. 2 and associated disclosure);

wherein relaying the discovery information comprises relaying at least a portion [Examiner interprets as conditions, rules or regulation] of the digital media
(Patwa discloses conditions or rules see for example “[0047] At step 230, the reward 232 is enabled at the first device 212. In one aspect, the reward 232 is not enabled until
the advertisement 218 has been communicated from the first device 212 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction 224 between the first device 212 and a respective
one of the predefined number of devices…”, see paragraphs 47 and 48.
Further,  Hoffberg expressly discloses 
“(668) According to the present invention, a stored event may be analyzed for reliability. Such reliability may be determined by express rules or algorithms, statistically, or otherwise, generally in accordance with particular characteristics of the type of event. Thus, even where a detected value, at the time of measurement, has a high reliability for indicating an event or condition, over time the reliability may change….”, 92-31-37.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to incorporate a set of rules because “…node propagating information should follow to a set of rules. (It is noted that, since this communication is not “limitless”…”, in order to ensure optimal conveying of information (see Hoffberg, 123:41-42).

As to claims 6 and 7, Patwa does not expressly disclose but Hoffberg discloses  
wherein receiving the discovery information comprises receiving a discovery frame having one or more fields containing the discovery information
(“ The Internet is structured such various networks are interconnected, with communications effected by addressed packets conforming to a common protocol. Based on the packet addressing, information is routed from source to destination, often through a set of networks …”, 1:36-41.
“…The various nodes must cooperate in both arbitration and control, e.g., route discovery and optimization, and the information forwarding itself…”, 124:62-63.
“…communications physical layer, and or access to information. This communication can be consolidated with the network discovery transmission…”, 132:52-54). 

wherein relaying the discovery information comprises transmitting a relay frame having one or more fields containing the discovery information
(“(23) As stated above, the information packets from the transaction server to client systems associated with respective bidders communicate various information regarding the status of an interactive auction during the progress thereof. The network traffic from the client systems to the transaction server is often limited to the placement of bids; however, the amount of information required to be transmitted can vary greatly, …”, 5:57-65. 
“…(636) The communications device may be a transmitter, receiver or transceiver, transmitting event information, storing received event information, or exchanging event information, respectively. Thus, while the system as a whole typically involves a propagation of event information…”, 85:49-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to receive discovery frame to order to optimally conveying information (see Hoffberg abstract).

As to claims 8, 9, 12 and  13, Patwa does not expressly disclose but Hoffberg discloses  
wherein the compensation comprises a form of currency redeemable at least one of the entity or another entity
(Hoffberg discloses
“A number of references relate to virtual private networks, which is a part of various embodiment of the invention. The following references relevant to this issue are incorporated herein by reference:…” 18:60-65 and U.S. Pat. No. 6,012,039 (Tokenless biometric electronic rewards system), 20:1-12 teaches “(83) In a preferred embodiment, the issuer rule module is a computing module inside the issuer rule registry 70 which is programmed with an issuer's pre-designated criteria for determining how reward-units are credited to or debited from a rewards account [Examiner interprets as compensation comprises a form of currency redeemable], and performs the calculation and settlement for each reward transaction. Criteria can include a recipient's purchasing frequency, spending amounts, recency, demographics, and, where applicable, conditions for reward-units redemption such as expiration dates.
(102) In addition, the issuer registers at least one rule module which defines criteria and amounts for crediting or debiting a rewards account. The criteria or conditions can include a recipient's purchasing frequency, expenditure amounts, recency, expiration dates, demographics, along with settlement instructions, and any conditions for reward-units redemption”,11:60-67, 12:1-3 and 13:30-35 of U.S. Pat. No. 6,012,039).
wherein the currency comprises at least one of: a credit or voucher (11:60-67, 12:1-3 and 13:30-35 of U.S. Pat. No. 6,012,039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to redeem rewards in order to support market transactions (see Hoffberg abstract).

as to claims 23, 24, 33 and 34 , Patwa discloses 
wherein: the one or more rules comprise a rule dictating that the first UE can transmit the relay frame only if the first UE has permission [Examiner interprets as rules or conditions] to relay the discovery frame
(“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules].", paragraph 68); 

Patwa does not expressly disclose but Hoffberg discloses  
wherein: the one or more fields of the discovery frame comprise at least one field indicating whether or not the first UE has permission to relay the discovery frame
( “A number of references relate to virtual private networks, which is a part of various embodiment of the invention. The following references relevant to this issue are incorporated herein by reference:…” 18:60-65 and U.S. Pat. No. 6,044,466
“(3) The present invention is related to a mechanism that enables flexible and dynamic derivation of permissions for system processes using an authenticated description of the executable content run by the process and a site security policy that prescribes the principals that can delegate permissions to content of that description and limits to the permissions that may be delegated….”, 1:5-11.
“FIG. 3 shows the site security policy which includes sets of policy graphs used to derive the maximal permissions contributions that any principal can delegate to the content and sets of permissions propositions used to compute the current and maximal permissions from the maximal permissions contributions and the current permissions contributions delegated by those principals.
FIG. 4 illustrates that the nodes of a policy graph's directed graph consist of an attribute, a value, an entry, and an access control list…”, 4:11-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide permissions to access content in order to “…to prevent content providers from gaining unauthorized access to … principal's resources (e.g., private files)…”, 1:39-42 of patent No. 6,044,466).

as to claim 25, Patwa discloses 
wherein: one of the rules dictates that the first UE is not to transmit the relay frame if another first UE has transmitted another  relay frame containing the discovery information
(The reference Patwa discloses the limitation at least  in paragraphs:  
“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules]." Sandy knows her brother, Sam, is interested in a lawnmower. She meets with him and bumps her phone to his. This action automatically gets registered to Jimmy's phone since Sandy has acknowledged him to be the purchase leader [Examiner interprets as  sharing only when another apparatus –Sam’s device - has not  already shared- apparatus is not to transmit-  the at least one of the one or more elements related to the goods or services with the one or more interested devices]. All phones now indicate the status of the advertisement …”, paragraph 68).
Patwa does not expressly disclose but Hoffberg discloses  
wherein: one of the rules dictates that the apparatus is not to transmit the relay frame if another apparatus has transmitted a relay frame
(“(74) U.S. Pat. No. 6,047,269 (Biffar, Apr. 4, 2000), expressly incorporated herein by reference, relates to a self-contained payment system with creating and facilitating transfer of circulating digital vouchers representing value. A digital voucher has an identifying element and a dynamic log. The identifying element includes information such as the transferable value, a serial number and a digital signature. The dynamic log records the movement of the voucher through the system and accordingly grows over time. This allows the system operator to not only reconcile the vouchers before redeeming them, but also to recreate the history of movement of a voucher should an irregularity like a duplicate voucher be detected [Examiner interprets as one of the rules dictates that the apparatus is not to transmit the relay frame if another apparatus has transmitted a relay frame]…”, 27:14-31 of Hoffberg).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide control of access content in order to detect duplicate transmission of information. 

as to claim 26 , Patwa discloses 
wherein: the first UE transmits the relay frame in response to detecting, via a third wireless signal comprising a third one or more data packets, third UE is interested in the portion of the discovery information 
(“…the advertisement 320 communicated to the first device 112 also contains information regarding the presence of purchase groups associated with the differentiated pricing scheme [Examiner interprets as when another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices]… the first user may elect to join [deciding to share] the already existing purchase group by sending a request to a purchase leader of the purchase group [Examiner interprets as when another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices].  … the first user is responsible for aggregating the required number of buyers to take advantage of the advertisement 320 with the differentiated pricing scheme.[Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices]”, paragraph 58.
“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules]." Sandy knows her brother, Sam, is interested in a lawnmower. She meets with him and bumps her phone to his. This action automatically gets registered to Jimmy's phone since Sandy has acknowledged him to be the purchase leader [Examiner interprets as  sharing only when another apparatus –Sam’s device - has not  already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices]. All phones now indicate the status of the advertisement …”, paragraph 68).

Patwa does not expressly disclose but Hoffberg discloses  
one of the rules dictates that the first UE is to stop transmitting the relay frame in response to determining the other third UE is no longer interested in  the discovery information
(“(874) The currency [information transmitted] is generated and verified … generally encompasses the transfer of secure tokens (e.g., cryptographically endorsed information) having presumed value, which are intended for verification, …subject to immediate authentication by source. Since these tokens may be communicated through an insecure network, the issue of forcing allocation of payment to particular nodes may be dealt with by cryptographic techniques, in particular public key cryptography, in which the currency is placed in a cryptographic “envelope” addressed to the intended recipient, e.g., is encrypted with the recipient's public key, which must be broadcast and used as, or in conjunction with, a node identifier. This makes the payment unavailable to other than the intended recipient. The issue of holding the encrypted token hostage and extorting a portion of the value to forward the packet can be dealt with by community pressure, that is, any node presenting this (or other undesirable) behavior might be ostracized…”, 134:9-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide stop transmission of data of information if node or apparatus presenting a determined behavior in the network (Hoffberg 134:9-30).

as to claims 27 and 37, Patwa discloses 
wherein one or more fields containing discovery information comprise one or more fields containing identifiers indicating the one or more goods or services offered by the entity associated with the second UE
(“…The receiving component 122 is configured to receive requests and/or 
information from the first device 112 and/or the second device 114 [Examiner interprets as containing identifiers indicating the one or more goods or services offered by the vendor].  In one aspect, the receiving component 122 receives a request from the second device 114 that an advertisement be communicated to the second device 114.  Still further, the request may be in the form of an advertisement identifier that is received by the receiving component 122 from the second device 114.  The advertisement identifier identifies which advertisement should be communicated to the second device 114 via, for example, the communicating component 120….”, paragraph 31. See also identifiers in paragraphs 45, 46 and 60).

As to claim 29, Patwa does not expressly disclose but Hoffberg discloses  
wherein the relay frame comprises one or more fields generated by altering one or more fields of the discovery frame
(“The Internet is structured such various networks are interconnected, with communications effected by addressed packets conforming to a common protocol. Based on the packet addressing, information is routed from source to destination, often through a set of networks having multiple potential pathways. The communications medium is shared between all users….”, 1:35-42.
“…A mobile ad hoc network adds the further presumption that nodes are not stationary, and therefore a route discovery mechanism is required….”, 122:49-51.
 “…(820) In proactive routing, each node stores and updates routing information constantly. The routing tables can be updated based on perceived changes…”, Hoffberg 124:31-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide altering one or more fields of the discovery frame in order to control traffic of the network (Hoffberg  128:35-36).

as to claims 31, 35 and 40, Patwa discloses further comprising: sending, via a third wireless signal comprising a third one or more data packets, a query for information regarding one or more goods or services
(“…For example, the first user may initiate a search query on the first device 112. The advertisement(s) may be communicated to the first device 112 along with the results of the search query. …”, paragraph 27); and receiving the discovery frame in response to the query
(“…In another aspect, the first user may interact with a computer application on the first device 112. The advertisement(s) may be communicated to the first device 112 as a result of the user interaction with the computer application [Examiner interprets as receiving the discovery frame]. Additionally, an advertisement may be communicated to the first device 112 upon receiving a request from the first device 112 that the advertisement be communicated….”, paragraph 27).

as to claims 47 and 48, Patwa discloses 
wherein the additional information further includes a slot- count associated with the discovery information, location information associated with the relayed discovery information, and information identifying an original transmitter of the discovery information
(“…Incident to communicating the advertisement 218 from the second device 214 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction between the second device 214 and a respective one of the predefined number of devices, the reward 232 is enabled at the first device 212 [information identifying original transmitter]…”, paragraph 49.
“…The advertising network 210 communicates the advertisement 218 to the third device. Incident to communicating the advertisement 218 [additional information] from the second device 214 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction between the second device 214 and a respective one of the predefined number of devices [Examiner interprets as discovery information to the …UE comprises , additional information], the reward 232 is enabled [additional information] …”, paragraph 49),
the determination is based on additional information included by the first UE in the relayed discovery information (see element 220 in Fig. 2, “… [0044] At step 220, the first device 212 determines if the second device 214 is receptive to an interaction…:, paragraph 44. 
“[0045] At step 222, an interaction 224 occurs between the first device 212 and the second device 214. The interaction 224 can involve a transfer of information from the first device 212 to the second device 214. The transferred information may include an advertisement identifier that identifies the advertisement 218 [Examiner interprets as the determination is based on additional information]. The advertisement identifier enables the second device 214 to receive the advertisement 218 from, for example, the advertising network 210. The transferred information may include information as to whether the advertisement 218 is still active, how many interactions are needed to enable the reward, and other information related to the advertisement 218”, paragraph 45). 
Patwa does not expressly disclose
a hop-count and slot-count associated with the  discovery information

However, Hust discloses that it is not novel at all at the time of the invention to include additional information such as 1) hop-count associated with the relayed   discovery information and 2) information identifying the first UE(referral information or referral token), in a payload of a packet
( see at least “based on the number of times the affiliate referred a purchased product to a customer [Examiner interprets as hop-counts] and the total number of times that the product was referred to the customer [Examiner interprets as slot-counts]. For example, the hop records in the account database 111 may indicate that a first affiliate and a second affiliate both influenced a customer to purchase a product [Examiner interprets as hop-count associated with the relayed   discovery information and information identifying the first UE]. The transaction module 113 may identify that the product was referred to the customer a total of 5 times with the first affiliate contributing 4 of the referrals and the second affiliate contributing only 1 of the referrals….”,  Fig. 2 and 10:48-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hust’s teaching with the teaching of  Patwa. One would have been motivated to  incorporate in the payload of a relayed discovery information of a data packet any kind of data elements that hust’s system already has such as hop record, hop counts and identification of the first UE, in order to pay contributions or rewards to affiliates that perform referrals (see for example Fig. 2 and 10:48-67). 
the additional information further comprises a referral token; and
 the received compensation is based on the referral token
(“(2) FIG. 2 illustrates a data record tree of customer activity [Examiner interprets as a referral token] in accordance with one embodiment 3:1-2.
(13) In one embodiment, the account database 111 stores customer activity information for customers of the marketplace server 103. The account database 111 may also store account information for affiliates 115 and vendors 107 associated with the account database 111. FIG. 2 illustrates a data record tree 200 for a customer 201 that is representative of customer activity information for the customer 201. The  data record tree 200 illustrates an association of the customer's various devices, hop records, order information, and optionally the client account records if the customer is an affiliate or vendor as will be further described below.
(14) As shown in FIG. 2, the data record tree 200 comprises a customer record 201. Customers are represented in the marketplace server 103 by their associated customer record 201. In one embodiment, each customer record 201 comprises a unique customer identifier (ID) that is associated with the customer…”, see at least Fig. 2 and 4:33-56.
“(18) In one embodiment, the data tree record 200 for a customer comprises a set of n hop records 205 that are associated with each device record 203 [Examiner interprets as hop-count associated with the relayed   discovery information] …”, Fig. 2 and 5:49-53.
“(43) The affiliate with the greatest influence may receive the greatest attribution. In one embodiment, the amount of credit that an affiliate receives is based on the number of times the affiliate referred a purchased product to a customer and the total number of times that the product was referred to the customer [Examiner interprets as received compensation is based on the referral token]. For example, the hop records in the account database 111 may indicate that a first affiliate and a second affiliate both influenced a customer to purchase a product. The transaction module 113 may identify that the product was referred to the customer a total of 5 times with the first affiliate contributing 4 of the referrals and the second affiliate contributing only 1 of the referrals….”,  10:48-67.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hust’s teaching with the teaching of  Patwa. One would have been motivated to  incorporate in the payload of a relayed discovery information of a data packet any kind of data elements that hust’s system already has such as hop record, hop-counts, slot-counts and identification of the first UE, in order to pay contributions or rewards to affiliates that perform referrals (see for example Fig. 2 and 10:48-67).
Claims 28 and 38  are rejected under 35 U.S.C. 103 as being unpatentable over  US Pg. Pub. No. 20120296742 (Patwa) in view of US Pg. Pub. No. 10163137 (Hoffberg)  in view of US Patent No.  10402844 (Hust) and in view of US Pg. Pub. No.  20160316496 (DANNEBRO).

As to claims 28 and 38,  Patwa does not expressly disclose but DANNEBRO discloses  
wherein the relay frame comprises one or more fields indicating a list of one or more access point names (APNs) to which the first UE provides connectivity
(“[0001] The present disclosure relates to a method performed in a user equipment, UE, and a gateway for data communication in a 3GPP network via an access point name, APN, capable of providing support for packet data network, PDN, connectivity using a …internet protocol version …” , paragraph 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate DANNEBRO’s teaching with the teaching of  Patwa. One would have been motivated to  provide access point name, APN in order to support interconnection in a networking environment (see DANNEBRO, abstract).

Claims 30 and 39  are rejected under 35 U.S.C. 103 as being unpatentable over  US Pg. Pub. No. 20120296742 (Patwa) in view of US Pg. Pub. No. 10163137 (Hoffberg)  in view of US Patent No.  10402844 (Hust) and in view of US Pg. Pub. No. 20100061272   (VEILLETTE).

As to claims 30 and 39,  Patwa does not expressly disclose but VEILLETTE discloses  
wherein the relay frame comprises a message integrity check (MIC) value for verifying the relay frame by a third UE that receives the relay frame directly or with the assistance of another device
(“the present invention, a data structure for securing data frames transmitted in a single hop within a mesh network from a first node to a second node is described. The data structure includes a data link layer (DLL) security header located after a service-type octet when a predetermined security header flag is selected within the service-type octet. The DLL security header including: a first set of bits containing a portion of a transmitted nonce count; a bit following the first set of bits containing a key identifier (ID), wherein the key ID selects a current version of a key used for calculating a message integrity check (MIC); and a second set of bits containing the MIC.”), paragraphs 23-26.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate VEILLETTE’s teaching with the teaching of  Patwa. One would have been motivated to  provide message integrity check (MIC) in order to provide network security (VEILLETTE paragraph 26).

Response to Arguments
Applicant’s arguments of 4/14/2022 have been very carefully considered but are not persuasive.
Applicant’s argues (remarks 18-25)
Claims Rejections under 35 U.S.C. § 103
Claims 1-9, 11-14, 17-19, 22-27, 29, 31-37 and 40-48 stand rejected under 35 U.S.C. §
103 as being anticipated by Fatwa et al. (U.S. Publication No. 2012/0296742, hereinafter
referred to as "Fatwa") in view of Hojfberg (U.S. Patent No. 10,163,137, hereinafter
"Hojfberg") and in view of Hust (U.S. Patent No. 10,402,844 B 1, hereinafter "Hust").
Applicant respectfully traverses this rejection.
The Examiner bears the initial burden of establishing a prima facie case of obviousness.
See MPEP § 2141. Establishing a prima facie case of obviousness begins with first resolving the
factual inquiries of Graham v. John Deere Co., 383 U.S. 1 (1966). The factual inquiries are as
follows: ……Applicant submits that the combination of Fatwa, Hojfberg, and Hurst fail to teach or
suggest all of the subject matter of the claims. For example, Applicant submits that the
combination of Fatwa, Hojfberg, and Hurst fail to teach or suggest "relaying ... discovery
information to a third UE, wherein ... [the] relayed discovery information [includes] additional
information" and "the additional information comprises a hop-count associated with the relayed
discovery information and information identifying the first UE," as recited in claim 1 and similar
features recited in claim 41.

In response the Examiner asserts that the Examiner established a prima facie of obviousness. See  MPEP 2142  the legal concept of prima facie supported by evidence. In this case the combination Patwa, Hoffberg and Hust discloses all the limitations in the instant claims. There is not novelty at all in the claims. 
Patwa  teaches communications using a first wireless signal comprising a first one or more data packets, “…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets]. The logging component 124 then logs the interaction. In one aspect, the logged interactions may be stored as a new type of advertising metric that takes into account the number of device-to-device interactions related to an advertisement . In essence, this metric could be thought of as a "cost per word-of-mouth" metric and could be used as a measure of the cost-effectiveness of word-of-mouth advertising using device-to-device interactions [Examiner interprets as device-to-device communications using a second wireless signal]”, paragraph 33 and Fig. 1. And Patwa also teaches hop-count, “ [0034] As mentioned above, in one aspect, a reward associated with an advertisement may be enabled after the advertisement has been communicated to a predefined number of devices[Examiner interprets as discovery  information  regarding at least one of goods or services provided]. In one aspect, the number of interactions logged by the logging component 124 provides an indication of how many times the advertisement has been communicated [Examiner interprets as hop-count]…”, paragraph 34 and Fig. 2
Hoffberg expressly discloses “…node hop count …”, 123:45-47 and “…mapping of the network by hop count”, 124:41-43. The system of Hoffberg has possession of information such as  “hop count”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  incorporate in the payload of the relayed discovery information any kind of data elements that Hoffberg’s system already has such as a hop count and any additional information and to provide functionality to incentivize offering of goods or services  using a protocol that handles packetized data in order to optimally conveying information (see Hoffberg abstract).
Hust expressly discloses that it is not novel at all at the time of the invention to include additional information such as 1) hop-count associated with the relayed   discovery information and 2) information identifying the first UE(referral information or referral token), in a payload of a packet
(“(2) FIG. 2 illustrates a data record tree of customer activity in accordance with one embodiment 3:1-2.
(13) In one embodiment, the account database 111 stores customer activity information for customers of the marketplace server 103. The account database 111 may also store account information for affiliates 115 and vendors 107 associated with the account database 111. FIG. 2 illustrates a data record tree 200 for a customer 201 that is representative of customer activity information for the customer 201. The  data record tree 200 illustrates an association of the customer's various devices, hop records, order information, and optionally the client account records if the customer is an affiliate or vendor as will be further described below.
(14) As shown in FIG. 2, the data record tree 200 comprises a customer record 201. Customers are represented in the marketplace server 103 by their associated customer record 201. In one embodiment, each customer record 201 comprises a unique customer identifier (ID) that is associated with the customer…”, see at least Fig. 2 and 4:33-56.
“(18) In one embodiment, the data tree record 200 for a customer comprises a set of n hop records 205 that are associated with each device record 203 [Examiner interprets as hop-count associated with the relayed   discovery information] …”, Fig. 2 and 5:49-53.
“(43) The affiliate with the greatest influence may receive the greatest attribution. In one embodiment, the amount of credit that an affiliate receives is based on the number of times the affiliate referred a purchased product to a customer and the total number of times that the product was referred to the customer [Examiner interprets as hop-count associated with the relayed   discovery information] . For example, the hop records in the account database 111 may indicate that a first affiliate and a second affiliate both influenced a customer to purchase a product [Examiner interprets as hop-count associated with the relayed   discovery information and information identifying the first UE]. The transaction module 113 may identify that the product was referred to the customer a total of 5 times with the first affiliate contributing 4 of the referrals and the second affiliate contributing only 1 of the referrals….”,  10:48-67. Again, there is not novelty at all in the claims. 

…the "additional information" recited in claim 1. However, Applicant would like to point out that
claim 1 specifically recites relaying the discovery information to the third UE comprises
including, in the relayed discovery information, additional information. In other words, the
additional information is included within the discovery information and relayed to the third UE
in claim 1. However, in rejecting the additional information in claim 1, the Examiner relies on
the reward 232 in Fatwa, which is not included within the advertisement 218 on which the
Examiner appears to rely for teaching the discovery information recited in claim 1. Instead,
Fatwa merely teaches that the reward 232 is enabled at a first UE when the advertisement 218
has been communicated a sufficient number of times. Fatwa does not teach or suggest that the
reward 232 is included within the advertisement 218 when relayed to the third UE. As such, the
reward 232 cannot be relied on as teaching the "additional information" of claim 1…..
In response the Examiner asserts that again the combination Patwa, Hoffberg and Hust discloses all the limitations in the instant claims. Also Applicants’ arguments seem to focus in the preferred embodiment and not in the fair teaching of the references.  Next, the Examiner notes that claiming an invention is not merely an exercise in semantics.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For example, while the Applicant uses the phrase   “relaying the discovery information to the third UE comprises including, in the relayed discovery information, additional information; and the additional information comprises a hop-count associated with the relayed discovery information and information identifying the first UE”,  in claim 1. 
Patwa presents “…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets – discovery information - ].  The logging component 124 then logs the interaction. In one aspect, the logged interactions may be stored as a new type of advertising metric that takes into account the number of device-to-device interactions related to an advertisement. In essence, this metric could be thought of as a "cost per word-of-mouth" metric and could be used as a measure of the cost-effectiveness of word-of-mouth advertising using device-to-device interactions. [Examiner interprets as discovery  information  regarding at least one of goods or services provided]. [0034] As mentioned above, in one aspect, a reward associated with an advertisement may be enabled after the advertisement has been communicated to a predefined number of devices[Examiner interprets as discovery  information  regarding at least one of goods or services provided]. In one aspect, the number of interactions logged by the logging component 124 provides an indication of how many times the advertisement has been communicated [Examiner interprets as hop-count]…”, paragraphs 33-34 and Fig. 1 ).

Further, the Examiner concedes that "Fatwa does not expressly disclose ... a hop-count
associated with the relayed discovery." Instead, the Examiner relies on Hojfberg and Hurst as
curing the deficiencies of Fatwa….
In response the Examiner asserts that Patwa implicitly discloses the term  hop-count see above response. Hoffberg  expressly discloses hop-count. In summary, a prima facie of obviousness have been established. It  implicitly and explicitly teaches  all the limitations.

The Examiner then concludes that "[t]herefore, it would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention to incorporate
Hojfberg's teaching with the teaching of Fatwa" and that "[o]ne would have been motivated to
incorporate in the payload of the relayed discovery information any kind of data elements that
Hojfberg's system already has such as a hop count and any additional information and to provide
functionality to incentivize offering of goods or services using a protocol that handles packetized
data in order to optimally conveying information (see Hojfberg abstract)."
Applicant respectfully disagrees. First, while Hojfberg discusses a hop count, Hojfberg
absolutely does not teach or suggest that an indication of this hop count is included within any
sort of discovery information relayed from one UE to another UE….
See answer above.

Moreover, column 131 of Hojfberg on which the Examiner relies teaches that nodes in a
network may broadcast a "payload of information including its identity, location, itinerary
(navigation vector) and 'information value function'." However, Applicant would like to point
out that Hojfberg quite plainly does not teach that this payload of information includes a hop
count. For example, the hop count discussed in columns 123 and 124 of Hojfberg are clearly
missing from what can be included within the payload of information broadcast by a node in
column 131 of Hojfberg. That is, a hop count is neither an "identity, location, itinerary
(navigation vector) [or] 'information value function'." Thus, there is no sort of teaching or
suggestion within the relied upon sections of Hojfberg that a hop count could be included within
discovery information relayed from one UE to another UE.
In response the Examiner asserts that the allegation is not true. Patwa implicitly discloses the term  hop-count see above response. Hoffberg  expressly discloses hop-count. In summary, a prima facie of obviousness have been established. The prima facie established implicitly and explicitly teaches  all the limitations in the claims.

Moreover, Applicant would also like to point out that Fatwa fails to teach or suggest that
the advertisement 218 could include anything other than advertisement information. For
example, as discussed above, the Examiner relies on the "reward 232" as teaching the "additional
informaiton" of claim 1. However, the reward 232 is not included within the advertisement 218
that is sent from the first UE to the third UE in Fatwa….
In response the Examiner asserts that the prima facie established implicitly and explicitly teaches all the limitations in the claims.
The Examiner advises that having very broad claims, conducting prosecution with no amendments at all and arguing intensely is not the path to advance prosecution of the instant  case but for sure to delay its prosecution. This Application has EFD= 5/23/2014,  where the field of search of  device-to-device interactions, data packets communications  and hop counts in a payload of a data packet in  a communication network is very well known at the time of the invention.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes the claims from the references. 

Moreover, even if the hop record of Hurst could be considered the hop count of claim 1
(which Applicant does not concede), Applicant submits that a person of ordinary skill in the art
would not be able to combine Fatwa with Hurst in such a way to arrive at the claimed subject
matter. For example, the relied upon portions of Fatwa fail to teach or suggest that the
advertisement 218 could include any sort of additional information (e.g., the reward 232 on
which the Examiner relies for teaching the "additional information" is not included within the
advertisement 218). As such, a person of ordinary skill in the art would not be able to simply
combine the hop record discussed in Hurst into the advertisement 218 of Fatwa since Fatwa fails
Again, in response the Examiner asserts that the allegation is not true at all. Patwa implicitly discloses the term  hop-count see above response. Hoffberg  expressly discloses hop-count. In summary, a prima facie of obviousness have been established. The prima facie established implicitly and explicitly teaches  all the limitations in the claims.

Claims 28 and 38 stand rejected under 35 U.S.C. § 103 as being anticipated by
Patwa in view of Hofjberg in view of Hust and in view of Dannebro et al. (U.S. Publication
No. 2016/0316496 Al, hereinafter referred to as "Dannebro").
Applicant respectfully traverses this rejection.
Claims 28 and 38 depend from claims 22 and 36, respectively, which Applicant submits
are allowable over Fatwa, Hojfberg, and Hurst for at least the reasons presented above. Further,
while Dannebro teaches IP address assignment techniques for a UE in 3GPP, Dannebro fails to
cure the deficiencies of Fatwa, Hojfberg, and Hurst.
Accordingly, for at least these reasons, Applicant submits that claims 22 and 36, as well
as claims dependent therefrom (including claims 28 and 3 8), are allowable and respectfully
requests withdrawal of this rejection.
Claims 30 and 39 stand rejected under 35 U.S.C. § 103 as being anticipated by
Patwa in view of Hofjberg in view of Hust and in view of Veillette (U.S. Publication No.
2010/0061272 Al, hereinafter "Veillette').
Applicant respectfully traverses this rejection.
Claims 30 and 39 depend from claims 22 and 36, respectively, which Applicant submits
are allowable over Fatwa, Hojfberg, and Hurst for at least the reasons presented above. Further,
while Veillette teaches techniques for implementing mesh network communications using a mesh
network protocol, Veillette fails to cure the deficiencies of Fatwa, Hojfberg, and Hurst….
Again, in response the Examiner asserts that since the prima facie of obviousness established  implicitly and explicitly teaches  all the limitations in the claims, these allegations are not true at all. See above the prima facie of obviousness established in this case.

Applicant’s argues (remarks 12-18)
Claim Rejections under 35 U.S.C. § 101
Claims 1-9, 11-14, 17-19, and 22-48 stand rejected under 35 U.S.C. § 101 because the
claimed invention is allegedly directed to non-statutory subject matter. Specifically, the
Examiner asserts that "[t]he 'receiving, relaying' limitations, as drafted, is a process that, under
its broadest reasonable interpretation, covers performance of the limitations as certain methods
of organizing human activity, advertising, marketing or sales activities or behaviors." Non-Final
Office Action, p. 3. Thus, the Examiner asserts that "the claim recites an abstract idea." Id. The
Examiner then performs the two-part Alice analysis and concludes that the claims are ineligible.
Id. pp 3-8…. Applicant respectfully disagrees. As part of the two-part Alice analysis, step 2A requires
the Examiner to determine whether the claims are directed to an abstract idea. A claim is not
directed to an abstract idea when it also recites additional elements demonstrating that the claim
as a whole integrates the exception into a practical application. See MPEP 2106.04(d)(l). One
way to show such integration is when the claimed invention improves the functioning of a
computer or improves another technology or technical field. Id

In response the Examiner notes than the  instant claims  were considered and the rejection is maintained because the language in the instant claims are  with high level of generality claimed and also claimed with conventional technology, when construed, as broadly as reasonable, none of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement the abstract idea with routine, conventional technology.
Further, in Step 2B of the Alice’s framework, USPTO instructed that Examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements (in the instant case, for the additional elements, “via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”, “additional information comprises a hop-count associated with the relayed   discovery information and information identifying the first UE”,  the Examiner analyzed both the claims and the specifications).  See also the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update;  the November 2, 2016 and Berkheimer memorandum, dated on  April 19/2018, all of them USPTO Memorandums.
The Examiner found that the additional or supplemental elements in this case,  pointed out in the facially sufficient analysis above,  do not integrate the abstract idea into a “practical application” because the instant claims do not include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b). • Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05 (e). The instant claims are claimed at a very high level of generality. The claims recite well-understood, routine, conventional activity which is supported under Berkheimer Option 2. Therefore, the claims are ineligible.

In Applicant's last two filed responses, Applicant adequately demonstrated that the
incorporation of the "hop-count" and the "information identifying the first UE" within the
independent claims improves the functioning of wireless communication devices and technology
by securing this technology against replay attacks and to avoid scenarios in which a device
falsely claims to have relayed certain discovery information.
However, in response to these arguments, the Examiner asserts that "even considering
'additional information comprises a hop-count associated with the relayed discovery information
and information identifying the first UE', limitations as additional elements to the abstract idea,
since they are just data elements and are well-understood, routine, conventional activity that is
supported under Berkheimer Option 2, they do not convert the judicial exception into a practical
application. Again, the detail contained in the claims no strongly suggests they amount to a
practical application of an idea, rather than effectively claiming the idea itself" Non-Final Office
Action, p. 52….
in response the Examiner avers  that the Examiner recognizes that this invention ample meets the utility requirement established in MPEP 2107. However, the claims are broad and the claim limitations are supported under Berkheimer Option 2.
in re: Sarada Mohapatra (Fed Cir, 2020-1935, 2/5/2021) the circuit judge states  “the fact that an abstract idea may have beneficial uses does not mean that claims embodying the abstract idea are rendered patent eligible. The benefits that
flow from performing an abstract idea do not render the abstract idea patentable subject matter if the benefits “flow from performing an abstract idea in conjunction with a well known database structure.” BSG Tech, 899 F.3d at 1287–88. The idea of changeable personal-identification numbers may be beneficial. But it is also abstract and therefore not patentable without more.”
Finally, even considering ““additional information comprises a hop-count associated with the relayed   discovery information and information identifying the first UE”, limitations  as additional elements to the abstract idea, since they are just data elements and are well-understood, routine, conventional activity that is supported under Berkheimer Option 2, they do not convert the judicial exception into a practical application. Again, the detail contained in the claims no strongly suggests they amount to a practical application of an idea, rather than effectively claiming the idea itself. See complete and facially sufficient analysis of the rejection above. 
Again claiming a broad abstract idea “The method of advertising information and relaying information” with additional element recited at a very high level 
“via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”, “device-to-device communications”, “first user equipment (UE), second UE and third UE”, “additional information comprises a hop-count associated with the relayed   discovery information and information identifying the first UE”, they are interpreted as  insignificant extra-solution activity. See MPEP 2106.05(g). These other additional elements do not conform an eligible inventive concept in this case. These elements do not integrate the abstract idea into a practical application and/or are well-understood, routine, conventional activity,  these elements are supported under Berkheimer Option 2. Therefore, there is no an eligible for patent protection inventive concept in the instant claims.  The Examiner clarifies that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception. The Examiner directs Applicant to see MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT.

Thus, as can be seen, claims 1-9, 11-14, 17-19, and 22-48 are not directed to an abstract
idea of organizing human activity, advertising, marketing or sales activities or behaviors, but
rather to the improvement in the functioning of a computer, such as wireless communication
devices. As one example, claim 1 enhances security in wireless environments employing deviceto-
device relaying schemes by including within discovery information a hop count and
information identifying a first UE that relayed the discovery information. More specifically, by
including the hop count within the discovery information device-to-device communication is
secured against replay attacks and by including the information identifying the first UE that
relayed the discovery information, device-to-device communication are protected against
scenanos m which a device may falsely claim to have relayed the discovery information.
Therefore, as can be seen from paragraphs [0148] and [0159]-[0l 79] of the originally-filed
application, claims 1-9, 11-14, 17-19, and 22-48 do not merely use a computer as a tool to
perform an abstract idea. Instead, the features recited in claims 1-9, 11-14, 17-19, and 22-48
improve the functioning of the computer itself.
In response the Examiner asserts per MPEP 2106 an invention must have to comply with the Subject Matter Eligibility test under Alice framework, see also (2019 PEG),  but also with the MPEP 2111 that provides that claims must be given their broadest reasonable interpretation and  it is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. It seems that applicant wants that the Examiner reads limitations from the specification into the claims.

…Application submits that the explanation provided above regarding the enhancements to
the security of device-to-device communications is sufficient demonstrate that the claims are directed to the improvement in the functioning of a computer, in line with section2106.04(d)(l)
of the MPEP, and are not directed an abstract idea. As such, whether or not the "hop count" and
"information identifying the first UE" are well known in the art is irrelevant - the claims are
directed to patent eligible subject matter under step 2A of Mayo/Alice as they improve the
functioning of a computer/technical field.
Additionally, while analysis under step 2B (and whether certain features are wellunderstood)
is unnecessary in this case, Applicant submits that the Examiner's application of
Berkheimer is flawed. For example, Berkheimer option 2 allows for the showing of wellunderstood,
routine, or conventional nature of claim element(s) via a citation to a court decision in
MPEP § 2106.05(d)(II). In the Non-Final Office action, the Examiner assert that the claimed subject
matter is "anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765
F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information
over a network); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP
Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,
115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer
receives and sends information over a network and a computer storing and retrieving information in
memory, is a well-understood, routine, conventional function when it is claimed in a merely generic
manner (as it is here)."
In response, again, see answer to allegation above. The Examiner has to consider in the evaluation for patentability under MPEP 2106, where an invention must have to comply with the Subject Matter Eligibility test under Alice framework, see also (2019 PEG),  but also consider the MPEP 2111 that provides that claims must be given their broadest reasonable interpretation and  it is generally considered improper to read limitations contained in the specification into the claims.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pg. Pub No. 20080095075 (Monier). “Discovery phase in a frequency hopping network”.  It teaches protocols relative to utility meters associated with an open operational framework. More particularly, the present subject matter relates to protocol subject matter for advanced metering infrastructure. 
US Patent No. 8849698 (Proctor).  “Exchanging identifiers between wireless communication to determine further information to be exchanged or further services to be provided”. It teaches a server exchanges information between one or more wireless devices to complete a transaction. The server receives second device identifier information from a first wireless device using a wide area network. The second device identifier information was previously provided to the first wireless device using short range wireless communication. The server then uses the second device identifier information to determine additional information concerning an entity or object located in proximity to the second device, and then the server delivers information to the first wireless device based at least in part upon both (a) the second device identifier and (b) a current step in a multiple step process for an ongoing electronic commerce transaction.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/2/2022